DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of provisional application 62/853,862 filed 5/29/2019. 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 20169989.9 filed 4/16/2020, which papers have been placed of record in the file.  
Claims 1-15 are pending. 


Claim Objections

Claims 1-15 are objected to because of the following informalities:  
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. See MPEP 2111.03. It is not common to recite both comprising or consisting of in the same claim. While not indefinite, it appears the claim should recite one or the other. For purposes of examination, the broadest reasonable interpretation of the claims will be treated as “comprising”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a coordination complex of iron”, and the claim also recites “in particular a complex salt of iron” which is the narrower statement of the range/limitation. Claims 3-4, 6-12 also recite a broad recitation followed by a narrow statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2, 5, 13-15 are subsumed by this rejection because of their dependence. 

Claim 1 recites a solvent containing coating compound. However, it would be unclear how a compound can be solvent containing. Specifically, a compound is normally a solid. Rather, it appears claim 1 is a composition. 
Claims 2-15 are subsumed by this rejection because of their dependence. 

Claims 1, 3-4, 8-10, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 2 recites in part ...the first and secondary drier are different. However, claim 1 already recites different first and second driers. Hence it would not be clear how this portion of claim 2 further limits claim 1. 

Claims 10-12, the phrase "particularly preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 10 recites “and/or” in line 8. It would be unclear to one skilled in the art if the limitation “and/or” relates to the amount of the secondary drier, or if claim 10 includes two different embodiments. 

Claims 11-12, the phrase "more preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 14 recites “(May 2017)” and it would not be clear why the parenthesis are recited. 

Appropriate correction and/or clarification is required. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrmann et al. (EP 3 296 353). 
The machine translation of EP 3 296 353 is included with this office action. All citations are to the machine translation. 
Regarding claim 1: Herrmann is directed to a solvent containing coating compound for varnish coatings for architectural paints 
at least one oxidatively drying organic binder selected from oxidation-drying medium to high fat alkyd resin, preferably oxidation drying high fat alkyd resin, 
at least one primary drier based on iron, in particular comprising or consisting of an organic iron salt and / or at least one complex iron compound, preferably a complex iron salt.
at least one secondary drier containing or consisting of at least one organic salt of barium, zinc, magnesium, zirconium, strontium, lithium, aluminum, preferably an organic salt of zirconium and / or strontium
at least one solvent and optionally a conventional additive (p. 4 Herrmann).
The composition does not comprise an amorphous silicon dioxide or SiO2 based compounds. 
Regarding claim 2: The second secondary drier containing or consisting of at least one organic calcium salt, zinc salt and any mixture thereof. A secondary zironcium salt is also disclosed (p. 5). 
Regarding claim 3: The compositions are substantially free of cobalt compounds (p. 5). While manganese compounds are discloses as suitable, they are not required. Hence, a composition substantially free of cobalt and manganese is well within the scope of Herrmann. Cobalt or manganese siccatives are not disclosed. 
Regarding claim 4: The preferred oxidation drying modified medium and / or high fat alkyd resins can be selected from the group consisting of siliconized alkyd resins, acrylated alkyd resins, isocyanate modified alkyd resins, and any mixtures thereof. It is particularly preferable to use isocyanate-modified high-fat alkyd resins. (p. 4).
Regarding claim 5: The solvent is substantially free of aromatic compounds, aliphatic hydrocarbon is used, preferably selected from the group consisting of dearomatized mineral spirits, n-paraffins, isoparaffins, cycloparaffins and any mixtures thereof. Dearomatized aliphatic hydrocarbons are particularly preferred. (p. 4)
Regarding claim 6: the additives are selected from the group consisting of defoamers, light stabilizers, free radical scavengers, wetting agents, dispersants,
surfactants, in particular silicone surfactants, for example, polyether-modified polymethylalkylsiloxane and / or silicone polyester copolymers and / or surfactant polyacrylates, waxes and / or any mixtures. (p. 4)
	Regarding claim 7: Second secondary driers comprise neodecanoates, oleates, stearates, palmitates, octoates and / or naphthenates, preferably neodecanoates, particularly preferably zirconium and / or strontium neodecanoates (p. 3).
	Regarding claim 8: The long oil fat fraction of the oxidatively drying long oil alkyd resin is based on linoleic, linolenic and / or butyric acids, optionally with the addition of palmitic acid.
	Regarding claim 9: The Iodine value of the oxidatively drying long oil alkyd resin determined in accordance with DIN 53241-1 is iodine number of no more than 120, in particular no more than 100 , preferably in the range from 20 to 120, or from 20 to 100, particularly preferably in the range from 40 to 80 (p. 5). 
	 Regarding claim 10: The proportion of the first primary dryer comprising or consisting of the at least one organic salt of iron and / or a complex compound of iron, in relation to its metal content, in the range from 0.0001 to 0.1 percent by weight, preferably in the range from 0.0005 to 0.05 percent by weight and particularly preferably in the range from 0.001 to 0.01 percent by weight, based in each case on the total weight of oxidatively drying organic binder, and/or in which the proportion of the second primary dryer comprising or consisting of the at least one organic salt of manganese and/or a complex compound of manganese, in relation to its metal content, is in the range from 0.0001 to 1.0 percent by weight, preferably in the range from 0.0005 to 0.5% by weight and more preferably in the range of 0.001 to 0.05% by weight, respectively Is based on the total weight of oxidatively drying organic binder, and/or in which the proportion of the at least one first secondary dryer comprising or consisting of at least one organic salt of zirconium and / or strontium, in relation to its metal content, in the range of 0, 01 to 3.0 percent by weight, preferably in the range from 0.05 to 2.0 percent by weight and particularly preferably in the range from 0.1 to 1.5 percent by weight, based in each case on the total weight of oxidatively drying organic binder, and/or which the proportion of the at least one second secondary dryer comprising or consisting of at least one organic salt of calcium, barium, lithium and any mixture, in relation to its metal content, of which in the range from 0.001 to 5.0 percent by weight, preferably in the range from 0 .01 to 3.0 percent by weight and more preferably in the range of 0.1 to 1.0 percent by weight, based on the total weight of oxidatively drying organic binder, and/or in which the proportion of the at least one first anti-skinning agent is in the range from 0.001 to 5.0 percent by weight, preferably in the range from 0.01 to 3.0 percent by weight and particularly preferably in the range of 0, 1 to 1.0 percent by weight, based in each case on the total weight of the coating composition, and/or in which the proportion of the at least one second anti-skinning agent is in the range from 0.001 to 5.0 percent by weight, preferably in the range from 0.01 to 3.0 Percent by weight and particularly preferably in the range from 0.1 to 1.0 percent by weight, based in each case on the total weight of the coating composition, and/or in which the proportion of solvent is in the range from 10 to 50 percent by weight, preferably 10 to 40 percent by weight and particularly preferably 15 to 35 percent by weight, in each case based on the total weight of the coating composition, the proportions of the component forming the coating composition n always add up to 100 percent by weight. (p. 5).   
	Regarding claim 11: No amorphous silicon dioxide and SiO2 compounds are disclosed. 
	Regarding claim 12: The pigment volume concentration (PVC) is 15-60%, preferably 30-45% (equivalent to a PVC according to EN ISO 4618-1). 
	Regarding claim 13: A coating on a substrate primer layer or a coating composition for a transparent or translucent final inner coating is disclosed. The coating on a substrate obtained or obtained by application, as well as by physical and chemical drying of the coating composition. 
	Regarding claim 14: The dry layer thickness is not more than 100 μm, preferably not more than 80 μm, particularly preferably from 5 to 60 μm. (p. 6).
	Regarding claim 15: Use of the coating compound for the production of varnish coatings is disclosed. 



Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrmann et al. (EP 3 296 372), herein Hermann ‘372. 
The machine translation of EP 3 296 353 is included with this office action. All citations are to the machine translation. 
Regarding claim 1: Herrmann ‘372 is directed to a solvent containing coating compound for varnish coatings. Specifically, the coatings include a resin and a liquid for applying on wood, metal or other surfaces [0047] 
The coating compound comprising:
at least one oxidatively drying organic binder selected from oxidation-drying medium to high fat alkyd resin, preferably oxidation drying high fat alkyd resin [0017]
at least one primary drier based on iron, in particular comprising or consisting of an organic iron salt and / or at least one complex iron compound, preferably a complex iron salt. [0005]
at least one secondary drier containing or consisting of at least one organic salt of barium, zinc, magnesium, zirconium, strontium, lithium, aluminum, preferably an organic salt of zirconium and / or strontium [0005]
at least one solvent and optionally a conventional additive [0029] and [0031].
The composition does not comprise an amorphous silicon dioxide or SiO2 based compounds. 
Regarding claim 2: The second secondary drier containing or consisting of at least one organic calcium salt, zinc salt and any mixture thereof. A secondary zironcium salt is also disclosed as preferable when combined with calcium [0011]
Regarding claim 3: The compositions are substantially free of cobalt compounds [0010]. While manganese compounds are discloses as suitable, they are not required. Hence, a composition substantially free of cobalt and manganese is well within the scope of Herrmann ‘372. Cobalt or manganese siccatives are not disclosed. 
Regarding claim 4: The preferred oxidation drying modified medium and / or high fat alkyd resins can be selected from the group consisting of siliconized alkyd resins, acrylated alkyd resins, isocyanate modified alkyd resins, and any mixtures thereof. It is particularly preferable to use isocyanate-modified high-fat alkyd resins. (p. 4).
Regarding claim 5: The solvent is substantially free of aromatic compounds, aliphatic hydrocarbon is used, preferably selected from the group consisting of dearomatized mineral spirits, n-paraffins, isoparaffins, cycloparaffins and any mixtures thereof. Dearomatized aliphatic hydrocarbons are particularly preferred. (p. 4)
Regarding claim 6: The additives are selected from the group consisting of defoamers, light stabilizers, free radical scavengers, wetting agents, dispersants,
surfactants, in particular silicone surfactants, for example, polyether-modified polymethylalkylsiloxane and / or silicone polyester copolymers and / or surfactant polyacrylates, waxes and / or any mixtures. [0031]
	Regarding claim 7: Second secondary driers comprise neodecanoates, oleates, stearates, palmitates, octoates and / or naphthenates, preferably neodecanoates, particularly preferably zirconium and / or strontium neodecanoates [0012]
	Regarding claim 8: The long oil fat fraction of the oxidatively drying long oil alkyd resin is based on linoleic, linolenic and / or butyric acids, optionally with the addition of palmitic acid. [0012]
Regarding claim 9: Hermann 372 doesn't specifically recite an iodine value. However, the oxidatively long oil alkyd resins in Hermann are substantially identical to the oxidatively long oil alkyd resins in the instant invention.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Hermann 372  anticipates a oxidatively long oil alkyd resins having an Iodine value within the scope of claim 9. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
	Regarding claim 10: The proportion of the first primary dryer comprising or consisting of the at least one organic salt of iron and / or a complex compound of iron, in relation to its metal content, in the range from 0.0001 to 0.1 percent by weight, preferably in the range from 0.0005 to 0.05 percent by weight and particularly preferably in the range from 0.001 to 0.01 percent by weight, based in each case on the total weight of oxidatively drying organic binder, and/or in which the proportion of the second primary dryer comprising or consisting of the at least one organic salt of manganese and/or a complex compound of manganese, in relation to its metal content, is in the range from 0.0001 to 1.0 percent by weight, preferably in the range from 0.0005 to 0.5% by weight and more preferably in the range of 0.001 to 0.05% by weight, respectively Is based on the total weight of oxidatively drying organic binder, and/or in which the proportion of the at least one first secondary dryer comprising or consisting of at least one organic salt of zirconium and / or strontium, in relation to its metal content, in the range of 0, 01 to 3.0 percent by weight, preferably in the range from 0.05 to 2.0 percent by weight and particularly preferably in the range from 0.1 to 1.5 percent by weight, based in each case on the total weight of oxidatively drying organic binder, and/or which the proportion of the at least one second secondary dryer comprising or consisting of at least one organic salt of calcium, barium, lithium and any mixture, in relation to its metal content, of which in the range from 0.001 to 5.0 percent by weight, preferably in the range from 0 .01 to 3.0 percent by weight and more preferably in the range of 0.1 to 1.0 percent by weight, based on the total weight of oxidatively drying organic binder, and/or in which the proportion of the at least one first anti-skinning agent is in the range from 0.001 to 5.0 percent by weight, preferably in the range from 0.01 to 3.0 percent by weight and particularly preferably in the range of 0, 1 to 1.0 percent by weight, based in each case on the total weight of the coating composition, and/or in which the proportion of the at least one second anti-skinning agent is in the range from 0.001 to 5.0 percent by weight, preferably in the range from 0.01 to 3.0 Percent by weight and particularly preferably in the range from 0.1 to 1.0 percent by weight, based in each case on the total weight of the coating composition, and/or in which the proportion of solvent is in the range from 10 to 50 percent by weight, preferably 10 to 40 percent by weight and particularly preferably 15 to 35 percent by weight, in each case based on the total weight of the coating composition, the proportions of the component forming the coating composition n always add up to 100 percent by weight. [0040] 
	Regarding claim 11: No amorphous silicon dioxide and SiO2 compounds are disclosed. 
	Regarding claim 12: The pigment volume concentration (PVC) is 15-60%, preferably 30-45% (equivalent to a PVC according to EN ISO 4618-1). [0044]
	Regarding claim 13: A coating on a substrate primer layer or a coating composition for a transparent or translucent final inner coating is disclosed. The coating on a substrate obtained or obtained by application, as well as by physical and chemical drying of the coating composition. (p. 6). 
	Regarding claim 14: The dry layer thickness is not more than 100 μm, preferably not more than 80 μm, particularly preferably from 5 to 60 μm. [0043] 
	Regarding claim 15: Use of the coating compound for the production of varnish coatings is disclosed. Specifically, the coatings include a resin and a liquid for applying on wood, metal or other surfaces [0047] 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764